DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, and 7 are rejected under 35 U.S.C. 102(a)(a1) as being anticipated by 
Kim et al. (US 20180165052).
Considering claim 1, Kim discloses a display apparatus (see abstract), comprising: a display panel including a frame area and a display area (fig. 1 depicts a display panel with frame area 100 and display area 10. See also fig. 6A and paragraph 132); a display component configured to display a content including a target portion and a background portion on the display area (display apparatus including a processor to display a background screen together with a particular graphic object (as target portion); see paragraph 70. Or, the display 120 may display a content screen including at least one graphic object ); an image acquisition device configured to acquire an image of the display panel, wherein the image includes a representation of at least one portion of the frame area and at least one portion of the display area (e.g.,  the display apparatus 100 provides a visual effect in which the display apparatus 100 appears as a window, by displaying a content screen including a background image of a background area behind the display apparatus 100. Here, the content screen may include a background image of a background where the display apparatus 100 is positioned, and may include at least one object and a shadow of the at least one object. See paragraph 68. In exemplary embodiments, the data about the background image may be acquired from an electronic device such as a smartphone or from a camera connected to the display apparatus 100. See paragraph 88. If a bezel and an outer frame covering the bezel are included at an edge of the display apparatus 100, the processor 130 may control the display 120 to further display an outer frame shadow in an area corresponding to the outer frame at an edge of the content screen. See paragraph 90); and a control device configured to control the display component to adjust the background portion of the content displayed on the display area according to the image of the display panel (e.g., The processor 130 controls an overall operation of the display apparatus 100. In particular, the processor 130 may generate a content screen based on the 

e.g., acquiring sensing data about intensity of external light projected from external light source disposed around the display. See paragraphs 77 and 84-85).

4.	Claim 12 is rejected under 35 U.S.C. 102(a)(a1) as being anticipated by 
Gulaka et al. (US 20170322271).
	Considering claim 12, Gulaka discloses a medical device (item 1, fig. 1), comprising: a gantry (150) including a bore (154, fig. 2) configured to accommodate an abject (see abstract and paragraph 92); and a lighting device (270) including one or more light sources and one or more display apparatuses (see paragraphs 107-111), wherein the one or more light sources are configured to provide lighting for the bore (see paragraphs 161 and 168); and the one or more display apparatuses are configured to display a content on an inner surface of the gantry (see paragraphs 168-171, 173-174 and 184-190).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
          As per claim 8, although Kim is not specific as to the display component is located at a first side of the display panel or is spaced apart from the display panel: and the image acquisition device is located at the first side or a second side of the display panel, a field of view (FOV) of the image acquisition device covers the al least one partion of the frame area and the al least one portion of the display area; Kim discloses the display device 100 at least one sensor 110 and a processor 130. The sensor may be a color sensor or a camera (equivalent to image acquisition device) which may have a shape embedded in an outer frame of display 120. The processor 130 may generate a shadow of a graphic object or a shadow of an outer frame included in a content screen based on a direction of external light acquired by the at least one sensor 110. For example, a direction of the shadow of the graphic object or the shadow of the outer frame included in the content screen may be changed according to a change in a direction of sunlight acquired by the at least one sensor 110. See paragraphs 77-79 and 136. Thus, in view of Kim, it can be determined that the image acquisition device is fixedly provided to the other side of the display cover plate, and that the viewing angle or display field of view of the image acquisition device covers at least a part of the non-display area where the display area is connected based on the outer edge of the display area. Accordingly, the Kim reference at least renders obvious the feature of: the image acquisition device is located at the first side or a second side of the display panel, a field 

7.	Claims 9-10, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Gulaka et al. (US 20170322271).
As per claim 9, Kim fails to teach the display apparatus is arranged in a medical device including a gantry with a bore, wherein the display panel includes at least a portion of an inner surface of the gantry, which is disclosed by Gulaka (see abstract and paragraphs 180 and 190).
Accordingly, it would have been obvious to one of artisan skill in the art before the effective filing date of the invention to have modified the display apparatus of Kim and arrange it in a medical device including a gantry with a bore, wherein the display panel includes at least a portion of an inner surface of the gantry, in the same conventional manner as Gulaka, so as to scan images for review by a medical professional.
As per claim 10, Gulaka, as modified by Kim, discloses one or more light sources configured to provide lighting for the bore (see paragraphs 107-111); and one or more diffraction components (e.g., gantry 150) configured to generate the content based on one or more light beams generated by the one or more light sources and display the content on the inner surface of the gantry, each diffraction component corresponding to one light source (e.g., The gantry 150 may include a static field coil unit 151 for producing a static field in an internal space, a bore (154 of FIG. 2), a gradient coil unit 152 for producing a gantry 150 may also include a housing 155 (of FIG. 2) to prevent electromagnetic waves produced by the static field coil unit 151, gradient coil unit 152, or RF coil unit 153 from radiating to the outside. See paragraph 92. The screen unit 210 may include a screen that reflects off the image projected from the image projector 270. The screen unit 210 may be implemented in the form of a film or a panel. The screen itself may be implemented in the form of a panel, or a face (e.g., the front face or the rear face) of the screen may be combined with a panel. The panel may be formed of a flexible substance. The screen unit 210 may be flat or curved. The screen unit 210 may be arranged on the gantry 150 or on the ceiling 150 (C of FIG. 10) of the examination room for allowing the subject to enjoy the reflected image. See paragraph 108. The image panel 377 may display an image based on the image signal for beam projection. When the light source 376 is driven by the light source driver signal, light beams illuminated through the lighting lens 378 may be modulated by an image displayed on the image panel 377 and projected through the projecting lens 379 while transmitting or reflecting off the image panel 377. The 
Claim 14 contains features that correspond in scope with the limitations recited in claim 10, and is, therefore, rejected under the same rationale, wherein the citing of the light source being arranged at an end of a sagittal axial of the gantry corresponds the display of the medical device arranged as such to provide a portion of an inner surface of the gantry, as described in Gulaka at paragraphs 180-190.
As per claim 15, Gulaka, as modified by Kim, discloses one or more light sources includes at least one of a laser light or a LED light (see paragraphs 111, 156); and the diffraction component includes a grating element (See paragraph 158-159).
As per claim 16, Gulaka, as modified by Kim, discloses the lighting device further includes a LED strip, the LED strip being set on the end of the sagittal axial of the gantry where the one of the one or more light sources is located. See paragraphs 156-159.
As per claim 18, Gulaka, as modified by Kim, discloses a support component (items 230-231, fig. 8) configured to support the one of the one or more light sources and the diffraction component. See paragraphs 149-153.
As per claim 20, Kim, as modified by Gulaka, discloses the diffraction component (420, fig. 4B) includes a pattern configured to provide the content for display, and the pattern includes at least one of a geometric pattern, an animal pattern, a constellation pattern, a letter, or a number. See paragraphs 96 and 129-136.

Allowable Subject Matter
8.	Claims 2-6, 13, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed over the prior art.

Reasons for Indicating Allowable Subject Matters
9.	While the Kim reference teaches a method for borderless display, by obtaining an image of a display panel of a display apparatus, the display panel including a display area and a frame area, a content including a target portion and a background portion being displayed on the display area, the image of the display panel including a representation of at least one portion of the frame area and at least one portion of the display area, as described in paragraphs 77 and 84-85, and 136-138); the Kim reference fail to teach adjusting one or more display parameters of the background portion according to a determine value of the image parameter of the background portion and a determine reference value of the image parameter of the frame area (as recited in claims 2 and 11).
	While the Kim reference discloses a display component configured to display a content including a target portion and a background portion on the display area; and the Gulaka reference discloses a medical device, comprising: a gantry including a bore configured to accommodate an abject; the combination of Kim and Gulaka fail to teach acquire an image of the inner surface of the gantry, wherein the image includes at least a portion of the frame area and at least a portion of the display area; and control the 
The combination of Kim Gulaka fail also to teach a support component has a tube, wherein the diffraction component is arranged on an end of the tube, and one of the light sources is movably arranged in the support component to adjust a focal length of the one of the light sources (as recited in claim 19).

While Kim, discloses a changing the brightness of surrounding area of the display according to the intensify light, Kim fails to teach changing the brightness of an LED strip at a first frequency, and changing the brightness intensity of at least one of the one or more light sources at a second frequency that is same as the second frequency (as recited in claim 17).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueda et al. (US 20170168124) discloses a medical image diagnostic apparatus includes an image providing apparatus and control circuitry. The image providing apparatus provides an image from an image source for a subject placed on a couch top via a reflecting plate which reflects the image or a display which displays the image. The control circuitry performs at least one 
	Yoshidda et al. (US 20180267307) discloses a head-up display device includes: a light source; a liquid crystal display device that controls a transmittance of light from the light source and displays an image on a display member; an illuminance sensor that measures an environmental illuminance; and a control circuit that uses a measurement result of the illuminance sensor to control a brightness of the light source.

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/11/2021